FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10515

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01182-SRB

  v.
                                                 MEMORANDUM *
MANUELA GONZALEZ-GONZALEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Manuela Gonzalez-Gonzalez appeals from the district court’s judgment and

challenges her guilty-plea conviction and 41-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Gonzalez-Gonzalez’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Gonzalez-Gonzalez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Gonzalez-Gonzalez has waived her right to appeal her conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    12-10515